Citation Nr: 0527645	
Decision Date: 10/13/05    Archive Date: 10/25/05	

DOCKET NO.  04-09 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the residuals of 
head injury, to include concussion. 

2.  Entitlement to service connection for a cervical spine 
disability, claimed as degenerative joint disease of the 
cervical spine. 

3.  Entitlement to service connection for a left knee 
disorder, claimed as degenerative joint disease of the left 
knee. 

4.  Entitlement to service connection for a right ankle 
disability, claimed as degenerative joint disease of the 
right ankle.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
September 1981.

This case comes before the Board of Veterans Appeals (Board) 
on appeal of a June 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office.

For reasons which will become apparent, the appeal as to the 
issue of service connection for a left knee disability is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify you if further 
action is required on your part.


FINDINGS OF FACT

1.  Chronic residuals of head injury, including concussion, 
are not shown to have been present in service, or at any time 
thereafter.

2.  A chronic disorder of the cervical spine, including 
degenerative joint disease, is not shown to have been present 
in service, or for many years thereafter, nor is it the 
result of any incident or incidents of the veteran's period 
of active military service.


3.  A chronic right ankle disability, including degenerative 
joint disease, is not shown to have been present in service, 
or for many years thereafter, nor is it the result of any 
incident or incidents of the veteran's period of active 
military service.


CONCLUSIONS OF LAW

1.  Chronic residuals of head injury, including concussion, 
were not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§1110, 1131 (West 2002); 38 C.F.R. 
§3.303 (2004).

2.  A chronic disorder of the cervical spine was not incurred 
in or aggravated by active military service, nor may 
degenerative joint disease of the cervical spine be presumed 
to have been so incurred.  38 U.S.C.A. §§1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§3.303, 3.307, 3.309 
(2004).

3.  A chronic right ankle disability was not incurred in or 
aggravated by active military service, nor may degenerative 
joint disease of the right ankle be presumed to have been so 
incurred.  38 U.S.C.A. §§1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 
(West 2002), redefined VA's duty to assist a veteran in the 
development of his claims.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§3.102, 3.156(a), 3.159 and 3.326(a) (2004).

The notice requirements of the VCAA require the VA to notify 
a veteran of any evidence that is necessary to substantiate 
his claims, as well as the evidence VA will attempt to obtain 
and what evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. §5103(a), 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court also held, however, that 
providing VCAA notice to the claimant after the initial 
decision could satisfy the requirements of the VCAA if the 
timing of the notice was not prejudicial to the claimant.  
Pelegrini, 18 Vet. App. at 121.

In this case, the veteran was, in fact, provided notice in 
correspondence of February 2002, four months prior to the 
initial AOJ decision in June of that same year.  More 
specifically, in a letter of February 2002, and in subsequent 
correspondence of January 2004, the veteran was provided the 
opportunity to submit evidence, notified of what evidence was 
required to substantiate his claims for service connection, 
provided notice of who was responsible for securing the 
evidence, and advised to inform VA of or submit any 
additional evidence that was relevant to his claims.  The 
veteran was also provided with a Statement of the Case in 
January 2004, as well as a Supplemental Statement of the Case 
in May 2005, which apprised him of pertinent regulations and 
actions in his case, as well as the evidence considered.

In point of fact, the veteran has been provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a Decision Review Officer, or before a Veterans 
Law Judge at the RO or in Washington, D.C.  The veteran did, 
in fact, offer testimony regarding his claims at a hearing 
before the undersigned Veterans Law Judge in June 2005.  He 
has been provided notice of the appropriate laws and 
regulations, and given notice of what evidence he needed to 
submit, as well as what evidence VA would secure on his 
behalf.  In addition, the veteran was given ample time to 
respond.

The Board notes that the VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
In that regard, the Board notes that the evidence includes 
service medical records, as well as VA and private treatment 
records and examination reports.  Under the facts of this 
case, "the record has been fully developed" with respect to 
the issues currently on appeal, and "it is difficult to 
discern what additional guidance the VA could have provided 
to the veteran regarding what further evidence he could 
submit to substantiate his claims."  Conway v. Principi, 353 
F. 3d. 1369 (Fed. Cir. 2004).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

Under the circumstances, the Board concludes that it should 
proceed, as specific notice as to which party could or should 
obtain which evidence has, in effect, been provided, and no 
additional pertinent evidence appears forthcoming.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Factual Background

A service clinical record dated in mid-November 1977 reveals 
that the veteran was seen at that time with a complaint of a 
sprained right ankle of four days' duration.  Physical 
examination was positive for the presence of edema 
accompanied by increased discoloration.  Also noted was pain 
on palpation and range of motion, though with no crepitus.  
Radiographic studies were within normal limits, and the 
pertinent diagnosis was "sprain."

The following day, it was noted that the veteran's right 
ankle showed no evidence of edema.  Some discoloration was 
still present, and there was pain on palpation, though with 
no crepitus.  Recommended at the time was that the veteran 
engage in no running.  Also recommended was that the veteran 
utilize "hot soaks."



A service record of hospitalization dated in mid-June 1979 
reveals that the veteran was hospitalized at that time after 
having walked into an overhanging metal object.  Reportedly, 
at the time of that incident, the veteran was "stunned," 
though with no loss of consciousness.  The veteran 
subsequently reported to the emergency room.  At that time, 
he was found to be oriented, though with somewhat sluggish 
responses.  A skull series was within normal limits, and it 
was decided that the veteran was to be watched overnight.  
Noted at the time of admission was that the veteran was 
experiencing mild frontal headaches and vertigo.  

On physical examination, the veteran was alert and fully 
oriented, and in no acute distress.  His neck was supple.  
The remainder of a general physical examination was within 
normal limits, as was a neurological evaluation.  The 
clinical impression was of a mild cerebral concussion.  The 
following day, it was noted that the veteran had been 
observed for 36 hours, and was currently asymptomatic.  
Accordingly, he was discharged, with an instruction to return 
for follow-up in one week.

A service separation examination of September 1981 was 
negative for evidence of cervical spine and right ankle 
disabilities, or any residuals of head injury.  At the time 
of examination, the veteran's head and neck were within 
normal limits, as were his lower extremities, and no 
pertinent diagnoses were noted.  The veteran specifically 
denied joint problems, foot trouble, headaches, and periods 
of unconsciousness.

A service medical examination conducted for the purpose of 
the veteran's enlistment in the United States Naval Reserve 
in June 1988 was negative for any of the disabilities at 
issue.

Private medical records covering the period from June to 
August 2000 show treatment during that time for various 
problems, including problems with the veteran's cervical 
spine.  Magnetic resonance imaging of the veteran's cervical 
spine conducted in June 2000 was consistent with evidence of 
cervical disc desiccation.  At the level of the 5th and 6th 
cervical vertebrae, there was evidence of a severe 
generalized annular bulge, as well as marginal osteophyte 
formation.  This narrowed the anterior/posterior dimension of 
the central canal to approximately 8 millimeters, resulting 
in minimal cord effacement, but no frank cord compression.  
Also noted was some mild narrowing of the C5-6 foramina.  At 
the level of the 6th and 7th cervical vertebrae, there was a 
mild annular bulge, but no herniation or stenosis.  The 
clinical impression was degenerative change; mild central 
canal and foraminal stenosis at the level of the 5th and 6th 
cervical vertebrae, of undetermined clinical significance.

Private medical records dated in July and August 2000 show 
evidence of cervical epidural steroid injections for cervical 
radiculopathy.

On VA orthopedic examination in April 2002, the veteran gave 
a history of neck and ankle injuries in service.  Reportedly, 
the veteran had injured his ankle while in boot camp.  Also 
noted was a neck injury resulting from "running into" a 
howitzer.  Range of motion measurements of the veteran's 
right ankle showed plantar flexion to 41 degrees, with 
flexion to 16 degrees.  The pertinent diagnosis noted was 
degenerative joint disease of the right ankle with a loss of 
function due to pain.

Received in March 2004 were private medical records covering 
the period from June 1994 to January 2004, showing treatment 
during that time for various neck and ankle problems.  In an 
entry of mid-May 2000, it was noted that, two days earlier, 
the veteran had been a passenger in the truck which was 
"rear-ended" by another vehicle.  Apparently, the veteran's 
vehicle was "pushed ahead" some distance by the other car.  
While at the time of the incident, the veteran did not have 
any pain or injuries, the following day, he began to 
experience stiffness in his neck.  On physical examination, 
the veteran's neck displayed a full range of motion.  There 
was tenderness down the superior border of the trapezius 
muscle on the left side from its insertion in the neck down 
to the trapezius.  Neurovascular evaluation of the veteran's 
upper extremities was intact, and there was no evidence of 
tenderness to palpation over the thoracic spine.  
Neurovascular evaluation of the veteran's lower extremities 
was similarly intact, as were deep tendon reflexes, 
sensation, and motor examination.  The clinical assessment 
was status post motor vehicle accident, with neck, low back 
and chest contusions.


In an entry of mid-November 2002, the veteran was heard to 
complain of pain in his ankles for the past few weeks.  
Reportedly, the veteran had experienced "a lot of swelling."  
On physical examination, there was tenderness across the 
metatarsophalangeal joint of the left foot, though with no 
acute tenosynovitis, no swelling, and no effusion.  The 
veteran's right foot was somewhat less tender, and there was 
no tenderness of the ankle.  The pertinent clinical 
assessment was ankle pain.

Also received in March 2004 were VA outpatient treatment 
records covering the period from August 2001 to February 
2004, showing treatment during that time for various medical 
problems.  Included in those records were September 2001 
radiographic studies of the veteran's cervical spine, showing 
moderate disc space narrowing with osteophyte formation at 
the levels of the 5th and 6th and 6th and 7th cervical 
vertebrae, felt to be consistent with discogenic changes.

On VA orthopedic evaluation in November 2002, the veteran 
gave a history of cervical arthritis and cervicalgia.  
Reportedly, the veteran had injured his neck in service, 
though most of his problems were the result of a motor 
vehicle accident in 1984.  According to the veteran, at the 
time of that accident, he sustained certain cervical 
injuries, and had to wear a cervical brace for several 
months.  Recent radiographic studies of the veteran's neck 
reportedly showed some mild osteophyte formation and 
degenerative changes, though with no other significant 
problems.

During the course of the hearing before the undersigned 
Veterans Law Judge in June 2005, the veteran offered 
testimony regarding the nature and etiology of his current 
cervical spine and right ankle problems, and claimed 
residuals of head injury.


Analysis

The veteran in this case seeks service connection for the 
residuals of head injury (including concussion), as well as 
for disabilities of the right ankle and cervical spine.  In 
pertinent part, it is argued that, while in service, the 
veteran was involved in the repair of a C-130 aircraft, at 
which time he "ran into" a howitzer, rendering him 
unconscious, and injuring his neck.  The veteran further 
argues that, while on a sustained march, he was descending a 
mountain, at which time he became "top-heavy with his rifle 
and pack," and twisted his right ankle.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and osteoarthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§3.307, 3.309 (2004).

In the present case, service medical records are negative for 
evidence of any chronic right ankle or cervical spine 
disability, or chronic residuals of head injury.  While in 
November 1977, the veteran was seen for what was described at 
that time as a right ankle sprain, that episode was acute and 
transitory in nature and resolved without residual 
disability.  Moreover, while in June 1979, the veteran 
sustained a mild cerebral concussion as a result of having 
"walked into" a metal object, that incident was, similarly, 
acute and transitory, resulting in no chronic disability.  
Significantly, notwithstanding the veteran's assertions to 
the contrary, there is no evidence that, at the time of that 
incident, the veteran lost consciousness.  Moreover, 
following a 36-hour period of observation, he was described 
as "asymptomatic," and discharged to duty.  No complaints of 
neck pain, or findings of any neck injury were noted.

As of the time of a service separation examination in 
September 1981, the veteran's head and neck were within 
normal limits, as were his lower extremities.  The earliest 
clinical indication of the presence of any of the 
disabilities at issue is revealed by private medical records 
dated in June 2000, almost 20 years following the veteran's 
discharge from service, at which time there were noted 
certain degenerative changes of the cervical spine.  
Degenerative joint disease of the right ankle was first noted 
no earlier than April 2002, almost 22 years following the 
veteran's separation from service.  The absence of any 
medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 
(Fed. Cir. 2000); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991).  

Moreover, there is no competent evidence linking an ankle or 
neck disorder to service.  In fact, the only evidence 
suggesting an etiology for any of his claimed conditions, 
links his neck pain to post-service motor vehicle accidents.

With regard the veteran's head injury claim, to date, it has 
yet to be demonstrated that the veteran suffers from any 
chronic residuals of his in-service head injury/concussion.  
Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  

The Board has taken into consideration the veteran's 
testimony given at the time of a hearing before the 
undersigned Veterans Law Judge in June 2005.  However, 
following a full review of the pertinent evidence of record, 
the Board is unable to reasonably associate the veteran's 
cervical spine and right ankle disabilities, or claimed 
residuals of head injury, with any incident or incidents of 
his period of active military service.  Accordingly, service 
connection for the disabilities at issue must be denied.


ORDER

Service connection for the residuals of head injury, 
including concussion, is denied.

Service connection for a chronic cervical spine disorder, 
claimed as degenerative joint disease of the cervical spine, 
is denied.

Service connection for a chronic right ankle disability, 
claimed as degenerative joint disease of the right ankle, is 
denied.


REMAND

In addition to the above, the veteran in this case seeks 
service connection for a chronic left knee disability, 
claimed as degenerative joint disease of the left knee.  In 
pertinent part, it is argued that, while in service, the 
veteran jumped from a platform, injuring his left knee.

In that regard, the Board notes that, at the time of a 
service entrance examination in June 1977, the veteran gave a 
history of having fractured his leg.  Somewhat later, in 
October 1977, he complained of pain in his left knee.  
Reportedly, the veteran had been hit in the left knee with a 
baseball two years earlier.  The diagnosis noted was 
tendonitis of the left knee.

During the course of outpatient evaluation in January 1980, 
the veteran stated that he had jumped from a platform, at 
which point his left knee "snapped and/or popped."  Physical 
examination disclosed a decreased range of motion of the left 
knee, in conjunction with mild tenderness, but normal 
stability.  Radiographic studies were consistent with the 
presence of a foreign body in the joint space.  The clinical 
impression was one of a possible anterior cruciate injury.

Shortly thereafter, on orthopedic evaluation, the veteran 
complained of locking and swelling, as well as a "giving way" 
in his left knee.  Physical examination of that knee showed a 
full range of motion, though with some tenderness and 
effusion.  Radiographic studies were consistent with the 
presence of osteochondritis dissecans which was felt to have 
existed prior to the veteran's entry onto active duty, but 
which was "SA" (service-aggravated?).

The Board observes that, at the time of a service separation 
examination in September 1981, the veteran gave a history of 
left knee surgery in March 1980, possibly, a meniscectomy.  
Physical examination was consistent with various "marks and 
scars" which were not considered disabling.  However, on 
subsequent service medical examinations in June 1988, there 
was evidence of a 6- to 7-inch scar on the veteran's left 
knee.

The Board observes that, at the time of a VA orthopedic 
examination in April 2002, the veteran gave a history of a 
left knee injury in service, for which he had undergone 
surgery in 1980.  That examination revealed the presence of 
marked anterior/posterior instability of the veteran's left 
knee, yielding a diagnosis of degenerative joint disease with 
loss of function due to pain.

As noted above, the veteran was on at least one occasion 
involved in a motor vehicle accident following his discharge 
from service.  Moreover, there currently exists some question 
as to whether the veteran's left knee pathology pre-existed 
his entry upon active military service, or was aggravated by 
that service.  Under the circumstances, the Board is of the 
opinion that further development of the evidence would be 
appropriate prior to a final adjudication of the veteran's 
claim, to include a VA examination.

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without 'good cause,' fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to February 2004, the date of 
the most recent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

2.  The veteran should then be afforded 
an additional VA orthopedic examination 
in order to more accurately determine the 
exact nature and etiology of his claimed 
left knee disability.  

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
Following completion of the orthopedic 
examination, the examiner should 
specifically comment as to whether the 
veteran's current left knee disability 
(including degenerative joint disease) as 
likely as not had its origin during his 
period of active military service.  
Should it be determined that the 
veteran's left knee disability preexisted 
his period of active military service, an 
additional opinion is requested as to 
whether that pre-existing left knee 
disability underwent a clinically-
identifiable and permanent increase in 
severity during the veteran's period of 
active military service.  All such 
information and opinions should be made a 
part of the veteran's claims folder.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place should be included in 
the examination report.

3.  The RO should then review the 
veteran's claim for service connection 
for a chronic left knee disability 
(including degenerative joint disease).  
Should the benefit sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the issuance of the 
most recent Supplemental Statement of the 
Case in May 2005.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


